Citation Nr: 1339808	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals ("Board") from a June 2011 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the L5-S1 discs.  The claim was subsequently transferred to the Providence, Rhode Island office.  

In May 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran testified that he had to retire at age 61 because of his service-connected back disability.  Thereafter, in May 2013, the Board granted the Veteran's increased rating claim and remanded an inferred claim of entitlement to TDIU to the Agency of Original Jurisdiction ("AOJ") for adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Following the Board remand, in a June 2013 letter, the AOJ provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), informing him of the information and evidence needed in order to substantiate his claim.  Among the evidence needed was a signed and completed VA Form 21-8940, application for individual unemployability.  In July 2013, the Veteran's service organization representative signed and returned a substantially-incomplete form.  The RO then notified the service organization representative that VA could not accept an application for individual unemployability that was not signed by the appellant.  However, because an application signed by the appellant was not received by the RO, in a July 2013 Supplemental Statement of the Case ("SSOC"), the appellant's claim was denied.  Following the September 2013 certification of the Veteran's claim back to the Board, the Board received an incomplete VA Form 21-8940 signed by the appellant.  The Board has since received a waiver of initial review of the evidence by the Agency of Original Jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (c) (2013).  The Board accepts this evidence for inclusion in the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities  meet the percentage requirements for assignment of a schedular TDIU rating.

2.  The probative evidence of record fails to demonstrate that the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  
      
A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

As noted above, VA satisfied the notification requirements of the VCAA by means of a letter dated June 2013, which informed the appellant that, in order to establish a claim for TDIU, he must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to get or keep substantially gainful employment.  The Veteran was also advised of the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A.§5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  In addition, the claims folder contains the Veteran's testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and added to the record.

As discussed above, in May 2013, the Board remanded the Veteran's claim to the RO to allow for the adjudication of his TDIU claim.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2013, the RO notified the Veteran of the evidence necessary to substantiate his claim, which included a completed and signed application for individual unemployability.  However, the Veteran did not respond to this letter; instead, the VCAA notice letter and application for individual unemployability were signed by the Veteran's service organization representative.  

In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to cooperate with the process so that his claim may be fully developed.  Unfortunately, in this instance, the Veteran was informed of the evidence necessary to substantiate his claim, but failed to act.  Thus, the RO did not arrange for the Veteran to receive a VA examination or otherwise conduct any further development in relation to the claim.  See 38 C.F.R. § 3.159(b)(2) (indicating that when VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information).  Although he subsequently submitted a signed application following the recertification of his claim to the Board in September 2013, he did not include any information concerning his most recent work activity or his educational level.   The Veteran's failure to timely respond to the VA request for completion of the VA Form 21-8940 constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in adjudication of his claim.  No further action is required to comply with the duty to assist.

Further, as noted above, in May 2013, the Veteran was affording a hearing before the Board.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (1) (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran contends that he became unable to work and was forced to retire at age 61 because of his service-connected lumbar spine disability.  During the Board hearing, he reported that he worked as a machinist and his job involved long periods of standing.   

The Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 20 percent disabling from February 1, 1963, 40 percent disabling from March 28, 2000, and 50 percent disabling from February 17, 2011; neurological impairment, left lower extremity associated with the Veteran's lumbar spine disability, rated as 10 percent disabling; neurological impairment, right lower extremity associated with the Veteran's lumbar spine disability, rated at 10 percent disabling; residual of infection, puncture wound to right big toe, rated as noncompensable; and tonsillitis, rated as noncompensable.  Thus, since the Veteran's bilateral lower extremity disabilities arise from a common etiology, the low back, they are combined with the Veteran's low back disability evaluation.  See 38 C.F.R. § 4.25 (2013).  Thus, pursuant to the VA Combined Ratings Table, effective February 17, 2011, the Veteran has a combined disability evaluation of 60 percent because the low back, and two lower extremities equate to a single disability assigned a 60 percent rating.  Id.  Therefore, prior to February 17, 2011 the Veteran does meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU consideration but prior to that time, he does not.  However, in this instance, the date of claim is February 17, 2011, and the record does not contain sufficient evidence to determine whether the Veteran's service-connected disabilities prevented him from gainful employment prior to February 2011 such that extraschedular consideration would be in order.  See 38 C.F.R. § 3.400 (2013).

As noted above, although, during his hearing, the Veteran reported that he was forced to retire at age 61 because of his service-connected back disability, he has failed to provide any information on his application concerning the date he last worked full-time, information concerning his earnings, or information concerning his education/schooling and other training.  Moreover, on the written application, the Veteran indicated that he did not leave his last job because of his disability.  

Although, as previously discussed, the Veteran did not undergo a VA TDIU examination, in March 2011, he was afforded a VA spine examination pursuant to his claim for an increased rating for his service-connected lumbar spine degenerative disc disease.  At that time, he reported experiencing severe, weekly flare-ups following prolonged sitting or lying down.  He said the flare-ups limited his ability to stand, walk, climb stairs, tie his shoes and perform household chores.  He also reported experiencing moderate, constant aching pain in the lower back that radiated to his bilateral lower extremities.  Although he denied incapacitating episodes as a result of his spine and lower extremities disorders, he reported only being able to walk no more than a few yards.  Upon examination, it was noted that the Veteran's posture was flexed forward in a fixed position, although, the examiner did not characterize this as ankylosis.  Combined range of motion of the lumbar spine was 58 degrees with additional limitation of motion characterized by pain following repetitive motion.  An x-ray revealed progressive degenerative disc and facet disease with increasing L4-5 grade 2 subluxation.  Significantly, the Veteran reported that he had retired in 1981 as a result of becoming eligible for retirement by virtue of age or duration of work; he did not report that his retirement was due to any service-connected disability.  The examiner found that his lumbar spine disability resulted in significant occupational effects, including limiting his standing, walking, bending, reaching, lifting and carrying abilities, as well as weakness or fatigue, decreased strength in the lower extremities and pain.  It is clear that the VA examiner based his opinion regarding the limitations on the Veteran's occupational functioning on his lumbar spine and lower extremities disability alone without taking into account impairment stemming from any non-service-connected disabilities.  Yet, despite the evidence that the Veteran experiences issues involving some mobility limitations, there is no competent evidence that, as a result of his service-connected lumbar spine and lower extremities disorders alone, he is unable to obtain or maintain gainful employment.  

Similarly, review of the Veteran's VA outpatient treatment records beginning in January 2010 shows no evidence of total occupational impairment due solely to the Veteran's service-connected disabilities.  During a May 2010 primary care visit, the Veteran reported being "very active."  A February 2011 treatment note indicated that he had experienced some groin pain after shoveling snow.  At that time, however, he specifically denied radiation of pain to the lower extremities and again reported being "very active".

After carefully reviewing the evidence of record, the Board finds that the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation either solely due to his service-connected lumbar spine and lower extremity disorders, or the combination of all of his service-connected disabilities.  
While the Board does not doubt that the Veteran's service-connected disorders create an adverse effect on his employability, the weight of the evidence does not support that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.   

Accordingly, as the evidence of record is not in equipoise, the "benefit-of-the-doubt" doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


							(Continued on next page)


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


